COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 VASHTI E. MADDEN,                             §              No. 08-13-00169-CV

                      Appellant,               §                Appeal from the

 v.                                            §               34th District Court

 EL PASO INDEPENDENT SCHOOL                    §            of El Paso County, Texas
 DISTRICT,
                                               §            (TC# 2012-DVC-01483)
                      Appellee.
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until March 27, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Steven L. Hughes, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before March 27, 2014.

       IT IS SO ORDERED this 12th day of February, 2014.


                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.